Exhibit 10.10

 

 

APPLIED MINERALS INC.

2012 Long-Term Incentive Plan

 

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT, (this “Agreement”), dated as
of             , 2015 (the “Date of Grant”), is made by and between Applied
Minerals Inc., a Delaware corporation (the “Company”),
and                      (the “Grantee”).

 

WHEREAS, the Company has adopted the Applied Minerals Inc. 2012 Long-Term
Incentive Plan, as amended (the “Plan”), pursuant to which the Company may grant
Restricted Stock;

 

WHEREAS, the Company desires to grant to the Grantee the number of shares of
Restricted Stock provided for herein;

 

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:

 

Section 1. Grant of Restricted Stock Award

 

(a) Grant of Restricted Stock. The Company hereby grants to the
Grantee                      shares (the “Shares”) of Restricted Stock (the
“Award”) on the terms and conditions set forth in this Agreement and as
otherwise provided in the Plan.

 

(b) Incorporation of Plan; Capitalized Terms. The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Grantee and his/her legal representative in respect of any
questions arising under the Plan or this Agreement.

 

Section 2. Terms and Conditions of Award

 

The grant of Restricted Stock provided in Section 1(a) shall be subject to the
following terms, conditions and restrictions:

 

(a) Ownership of Shares. Subject to the restrictions set forth in the Plan and
this Agreement, the Grantee shall possess all incidents of ownership of the
Shares of Restricted Stock granted hereunder, including, without limitation,
(i) the right to vote such Shares of Restricted Stock, and (ii) subject to
Section 2(b), the right to receive dividends with respect to such Shares of
Restricted Stock (but only to the extent declared and paid to holders of Common
Stock by the Company in its sole discretion),provided, however, that any such
dividends shall be treated, to the extent required by applicable law, as
additional compensation for tax purposes if paid on Restricted Stock.

 

(b) Dividends. Any dividends with respect to Restricted Stock (whether such
dividends are paid in cash, stock or other property) (i) shall be subject to the
same restrictions (including the risk of forfeiture) as the Restricted Stock
with regard to which they are issued; (ii) shall herein be encompassed within
the term “Restricted Stock”; (iii) may be held by the Company for the Grantee
prior to vesting; and (iv) if so held by the Company, shall be paid or otherwise
released to the Grantee, without interest, promptly after the vesting of the
Restricted Stock with regard to which they were issued. If dividends are
released to the Grantee prior to the vesting of the Restricted Stock with regard
to which they were issued, and such Restricted Stock fails to vest and is
forfeited for any reason, Grantee shall return or repay such dividends to the
Company, without interest, promptly following the forfeiture event.

 

 
1

--------------------------------------------------------------------------------

 

 

(c) Restrictions. The Restricted Stock and any interest therein may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of except by
will or the laws of descent and distribution, during the Restricted Period. Any
attempt to dispose of any Restricted Stock in contravention of the above
restriction shall be null and void and without effect.

 

(d) Certificate; Book Entry Form; Legend. The Company shall issue the Shares of
Restricted Stock either (i) in certificate form or (ii) in book entry form,
registered in the name of the Grantee, with legends, or notations, as
applicable, referring to the terms, conditions and restrictions applicable to
the Award. The Grantee agrees that any certificate issued for Restricted Stock
prior to the lapse of any outstanding restrictions relating thereto shall be
inscribed with the following legend:

 

This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including forfeiture provisions and restrictions against
transfer (the “Restrictions”), contained in the Applied Minerals Inc. 2012
Long-Term Incentive Plan, as amended, and an agreement entered into between the
registered owner and the Company. Any attempt to dispose of these shares in
contravention of the Restrictions, including by way of sale, assignment,
transfer, pledge, hypothecation or otherwise, shall be null and void and without
effect.

 

(e) Lapse of Restrictions. Subject to Section 2(f) below, 50% of the Shares will
vest one year after the Date of Grant and 50% will vest two years after the Date
of Grant; provided that the Shares will vest earlier upon death, Disability,
resignation from the Board of Directors for health reasons, failure to be
included in the list of nominees of the Board of Directors for election at the
next annual meeting of shareholders (the lapse of restrictions occurring at such
time the Board makes such determination), failure to be reelected as a director
at an annual meeting of shareholders if he was a nominee of the Board of
Directors, or Change in Control

 

Upon the lapse of restrictions relating to any Shares of Restricted Stock, the
Company shall, as applicable, either remove the notations on any such Shares of
Restricted Stock issued in book-entry form or deliver to the Grantee or the
Grantee’s personal representative a stock certificate representing a number of
Shares of Common Stock, free of the restrictive legend described in
Section 2(d), equal to the number of Shares of Restricted Stock with respect to
which such restrictions have lapsed. If certificates representing such
Restricted Stock shall have theretofore been delivered to the Grantee, such
certificates shall be returned to the Company, complete with any necessary
signatures or instruments of transfer prior to the issuance by the Company of
such unlegended Shares of Common Stock.

 

(f) Forfeiture . In the event of the termination of the Grantee’s service as a
director of the Company for any reason prior vesting of all of the Restricted
Stock, such portion of the Restricted Stock held by the Grantee that has not
vested shall be automatically forfeited by the Grantee as of the date of
termination.

 

Any Shares of Restricted Stock forfeited pursuant to this Agreement shall be
transferred to, and reacquired by, the Company without payment of any
consideration by the Company, and neither the Grantee nor any of the Grantee’s
successors, heirs, assigns or personal representatives shall thereafter have any
further rights or interests in such Shares. If certificates for any such Shares
containing restrictive legends shall have theretofore been delivered to the
Grantee (or his/her legatees or personal representative), such certificates
shall be returned to the Company, complete with any necessary signatures or
instruments of transfer.

 

(g) Corporate Transactions. The following provisions shall apply to the
corporate transactions described below:

 

(i) In the event of a proposed dissolution or liquidation of the Company, the
Award will terminate and be forfeited immediately prior to the consummation of
such proposed transaction, unless otherwise provided by the Administrator.

 

(ii) In the event of a proposed sale of all or substantially all of the assets
of the Company, or the merger of the Company with or into another corporation,
the Award shall be assumed or substituted with an equivalent award by such
successor corporation, parent or subsidiary of such successor corporation;

 

 
2

--------------------------------------------------------------------------------

 

 

provided that the Committee may determine, in the exercise of its sole
discretion, that in lieu of such assumption or substitution, the Award shall be
vested and non-forfeitable and any conditions or restrictions on the Award shall
lapse, as to all or any part of the Award, including Shares as to which the
Award would not otherwise be non-forfeitable.

 

(h) Income Taxes.  To the extent that the Company is required to withhold under
applicable tax laws with respect to the Restricted Stock, then the Company may
satisfy such withholding (with such withholding obligation determined based on
any applicable minimum statutory withholding rates), by any one or combination
of the following methods (to the extent such method is permitted under
applicable legal, regulatory, listing or other requirements): (i) by requiring
the Grantee to pay such amount in cash or check; (ii) by deducting such amount
out of any other compensation otherwise payable to the Grantee; (iii) by
allowing the Grantee to surrender shares of Common Stock of the Company which
(a) in the case of shares initially acquired from the Company (upon exercise of
a stock option or otherwise), have been owned by the Grantee for such period (if
any) as may be required to avoid a charge to the Company’s earnings, and
(b) have a Fair Market Value on the date of surrender equal to the amount
required to be withheld; and/or (iv) withhold and/or reacquire a number of
Shares having a Fair Market Value equal to the taxes. For these purposes, the
Fair Market Value of the Shares to be withheld or repurchased, as applicable,
shall be determined on the date that the amount of tax to be withheld is to be
determined;

 

(i) Section 83(b) Election. The Grantee hereby acknowledges that he or she may
file an election pursuant to Section 83(b) of the Code to be taxed currently on
the fair market value of the Shares of Restricted Stock (less any purchase price
paid for the Shares), provided that such election must be filed with the
Internal Revenue Service no later than thirty (30) days after the grant of such
Restricted Stock. The Grantee will seek the advice of his or her own tax
advisors as to the advisability of making such a Section 83(b) election, the
potential consequences of making such an election, the requirements for making
such an election, and the other tax consequences of the Restricted Stock award
under federal, state, and any other laws that may be applicable. The Company and
its affiliates and agents have not and are not providing any tax advice to the
Grantee.

 

Section 3. Miscellaneous

 

(a) Notices. Any and all notices, designations, consents, offers, acceptances
and any other communications provided for herein shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to both the Chief
Financial Officer and the General Counsel of the Company at the principal office
of the Company and, in the case of the Grantee, to the Grantee’s address
appearing on the books of the Company or to the Grantee’s residence or to such
other address as may be designated in writing by the Grantee. Notices may also
be delivered to the Grantee, during his or her employment, through the Company’s
inter-office or electronic mail systems.

 

(b)  Bound by Plan. By signing this Agreement, the Grantee acknowledges that
he/she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.

 

(c) Imposition of Other Requirements. If the Grantee relocates to another
country after the Date of Grant, the Company reserves the right to impose other
requirements on the Grantee’s participation in the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require the Grantee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

(d) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the Grantee and
the beneficiaries, executors, administrators, heirs and successors of the
Grantee.

 

(e) Invalid Provision. The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.

 

 
3

--------------------------------------------------------------------------------

 

 

(f) Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same is in writing and signed by the parties
hereto.

 

(g) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.

 

(h) Governing Law. This Agreement and the rights of the Grantee hereunder shall
be construed and determined in accordance with the laws of the State of
Delaware.

 

(i) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

 

(j) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

By Grantee’s signature and the signature of the Company’s representative below,
this Agreement shall be deemed to have been executed and delivered by the
parties hereto as of the Date of Grant.

 

     

APPLIED MINERALS INC.

   

By:

 

 

Its:

 

 



 

 

 

[Insert Name]

   

Signature:

 

 

   

Printed Name:

 

 

 

 

 

 



4

 

 

 

 